1

2                                    UNITED STATES DISTRICT COURT
3                                          DISTRICT OF NEVADA
4                                                      ***
5
      ELIZABETH CARLEY,
6

7
                             Plaintiff,
                                                             Case No. 2:17-cv-02670-MMD-VCF
8     vs.                                                    ORDER
9     WARDEN JO GENTRY, et al.,                              MOTION TO ENLARGE TIME [ECF NO. 30]
10                          Defendants.

11          Before the Court is Plaintiff Elizabeth Carley’s Motion for Enlargement of Time in Which to File:

12   Proof of Service for Defendant Hill. (ECF No. 30). For the reasons discussed below, Plaintiff’s motion is

13   granted.

14                                                  BACKGROUND

15          Plaintiff’s complaint against Defendants Jo Gentry, Tanya Hill, Patrick Vejar, and Sherryl Foster

16   was filed on September 5, 2019. (ECF No. 4). On the same day this Court ordered a 90 day stay on the

17   case pending an Early Inmate Mediation Conference, during which time “no other pleadings or papers

18   will be filed,” and “the parties will not engage in any discovery.” (ECF No. 3 at 7). The Parties did not

19   settle. (ECF No. 8). The Court lifted the 90 stay and Ordered that service be perfected by March 3, 2019.

20   (ECF No. 9 at 2).

21          On December 21, 2018, the Office of the Attorney General accepted service for Defendant Sheryll

22   Foster (ECF No. 10) and submitted the last known addresses of Defendants Gentry, Vejar, and Hill under

23   seal. (ECF Nos. 11, 12). On February 25, 2019, the U.S. Marshall served Defendant Vejar. (ECF No. 22).

24   On February 27, 2019, the U.S. Marshall served Defendant Gentry. (ECF No. 24). Defendants Vejar and

25   Gentry were personally served at their respective residencies pursuant to Federal Rule of Civil Procedure

     4(e)(2)(A).

                                                         1
1           On February 25, 2019, the U.S. Marshall returned the summons for Defendant Tanya Hill

2    unexecuted because Tanya Hill no longer resided at the address provided. (ECF No. 21). Plaintiff took

3    steps to locate Defendant Tanya Hill and discovered that the Office of the Attorney General had accepted

4    service on behalf of Tanya Hill in a prior case. (ECF No. 30 at 2). On March 27, 2019, Plaintiff Carley

5    moved to enlarge time for service of her complaint on Defendant Tanya Hill by an additional 90 days.

6    (ECF 30 at 2). Defendants did not oppose the motion.

7                                                    ANALYSIS

8           The Court finds there is good cause to extend time for service of the complaint. “[T]he Court must

9    extend the time for service for an appropriate period,” when “the Plaintiff shows good cause for the

10   failure,” to timely serve a Defendant. Fed. R. Civ. Pro. 4(m). Here, Plaintiff Carley relied on the address

11   provided to her by the Office of the Attorney General per Court Order. (ECF Nos. 11, 12). When the

12   summons was returned unexecuted, Plaintiff took reasonable steps to locate Defendant Tanya Hill and

13   discovered that the Office of the Attorney General had accepted service on behalf of Tanya Hill in a prior

14   case. (ECF No. 30 at 2). Plaintiff then filed the Motion to Extend Time for an additional 90 days along

15   with a Motion to Compel Discovery on the Office of the Attorney General for the current address of

16   Defendant Tanya Hill. (ECF Nos. 30, 31). The Court finds Plaintiff had good cause for failing to serve

17   Defendant Hill by March 3, 2019 and finds the requested 90 day extension is an appropriate period.

18          In addition, Defendants have consented to the extension of time by failing to oppose it. Under

19   Local Rule 7-2(d), “the failure of an opposing party to file points and authorities in response to any motion,

20   except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the

21   granting of the motion.” No Defendant has filed an opposition to Plaintiff’s motion to extend time. The

22   Court finds this lack of response constitutes consent under the Local Rule.

23          ACCORDINGLY, and for good cause shown,

24

25

                                                           2
1           IT IS ORDERED that Plaintiff’s Motion for Enlargement of Time in Which to File: Proof of

2    Service for Defendant Hill (ECF No. 30) is GRANTED. Plaintiff must serve Defendant Tanya Hill on or

3    before September 15, 2019.

4                                              NOTICE
            Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
5
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
6

7    of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal

8    may determine that an appeal has been waived due to the failure to file objections within the specified

9    time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections

10   within the specified time and (2) failure to properly address and brief the objectionable issues waives the
11   right to appeal the District Court's order and/or appeal factual issues from the order of the District Court.
12
     Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452,
13
     454 (9th Cir. 1983).
14
            Pursuant to LR IA 3-1, the Plaintiff must immediately file written notification with the court of
15
     any change of address. The notification must include proof of service upon each opposing party of the
16
     party’s attorney. Failure to comply with this Rule may result in dismissal of the action.
17

18

19          IT IS SO ORDERED.

20          DATED this 17th day of June, 2019.
                                                                   _________________________
21
                                                                   CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

                                                          3
